Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 May 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because the title of the invention should not be included on the Abstract page.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
  In lines 5 - 6 of paragraph 0002, the phrase “they are used in the field of civil engineering monitoring” is confusing because it is unclear as to what the term “they” refers.
In line 12 of paragraph 0002, the phrase “to the surrounding” is confusing because it is unclear as to what is surrounding each treatment point.  Examiner has interpreted “to the surrounding” as “to the surrounding stratum”, as best understood.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 18, the use of the term “hot” renders the claims indefinite because “hot” is a subjective term that does not clearly define a range of temperatures.  
Regarding claim 11, the phrase “a predetermined manner”, as recited in line 4, is confusing because “a predetermined manner” can be interpreted differently.  For example, “a predetermined manner” can refer to the location of each of the plurality of monitoring wells in relation to a reference point of a land or it can refer to the means by which the plurality of monitoring wells are installed.  
Regarding claim 20, the phrase “according to a predetermined arrangement”, as recited in line 5, is confusing because “a predetermined arrangement” can be interpreted differently.  For example, “a predetermined arrangement” can refer to the location of each of the plurality of monitoring wells in relation to a reference point of a land or it can refer to an agreement between the land owner and the entity that is performing the sensing method.
Regarding claim 20, the phrase “respectively placing a plurality of sensing devices according to claim 1 at the measurement points” as recited in lines 8 - 9 is confusing because it is unclear whether Applicant intends to recite “a plurality of sensing devices at each measurement point” or “a plurality of sensing devices is distributed among the measurement points”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wayne et al. (US 2015/0068738) in view of Gregory et al. (US 7,296,462).
Regarding claims 1 and 9, Wayne discloses a sensing device for performing a measurement at a first predetermined depth in a monitoring well on a land for use in civil engineering, comprising: a device main body (inner mandrel 46); a first sleeve (bypass 47) configured on the device main body and including a cylindrical hollow body having at least one axial through hole (axial through holes in bypass 47 through which electrical cable 51 extends) and a first and a second annular end surfaces; a first inflatable diaphragm (body of top packer 20 surrounding the radially outer end of inflate port 45 as shown in Figs. 1 and 3) configured on the first sleeve, wherein the monitoring well includes an inner wall (borehole wall 11), and when the first inflatable diaphragm is in a first inflation status, the first inflatable 
Regarding claim 2, Wayne further discloses an air-injecting tube (line 50) penetrating the first sleeve (Figs. 1, 2a, 2b, and 3; paragraph 0039).  Examiner notes that the line 50 as taught by Wayne is capable of injecting air into the packer and, therefore, the line 50 as taught by Wayne can be interpreted as an air-injecting tube.  
Regarding claim 3, Wayne further discloses the at least one axial through hole includes a first axial through hole (axial through holes in bypass 47 through which electrical cable 51 extends) and a second axial through hole (axial through hole through which line 50 extends), wherein the outer sensor (21) penetrates the first axial through hole and the air-injecting tube (50) penetrates the second axial through hole, the air-injecting tube has a first air outlet (bottom end of line 50), the first sleeve further includes a second air outlet (port 45), and the air-injecting tube injects an air through the first air outlet and the second air outlet into the first inflatable diaphragm (body of packer 20 surrounding the radially 
Regarding claim 10, Wayne further discloses a quick connect coupler (connector 41) coupled to the device main body (46) (Figs. 1, 2a, 2b, 3; paragraph 0039).

Claims 4 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wayne et al. in view of Gregory et al. as applied to claim 1 above, and further in view of Lynn (US 9,719,336).
Regarding claim 4, Wayne further discloses a second sleeve (bypass 47 in the middle packer 20 as shown in Fig. 1) spaced apart from the first sleeve (bypass 47 on top packer 20 as shown in Fig. 1), a second inflatable diaphragm (body of middle packer 20 surrounding the radially outer end of inflate port 45 as shown in Figs. 1 and 3) configured on the second sleeve, and an air-injecting tube (line 50), wherein the second sleeve has a cylindrical hollow body having at least one axial through hole and a first and a second annular end surfaces (Figs. 1, 2a, 2b, and 3; paragraphs 0022, 0036, and 0039 - 0041).  Wayne in view of Gregory fails to disclose the second sleeve configured on the device main body; and the air-injecting tube penetrates the first sleeve and the second sleeve.  Lynn teaches a second sleeve (packer 60) configured on a device main body (fluid distributor 50); and an injecting tube (fluid conduit 80) penetrates the first sleeve and the second sleeve (Fig. 1; col. 7, lines 50 - 62).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the first and second sleeves configured on the device main body and the injecting tube penetrating both the first and second sleeves as taught by Lynn to allow a plurality of diaphragms to be inflated using a single air-injecting tube.
Regarding claim 5, Wayne further discloses each of the at least one axial through holes of the first (bypass 47 on top packer 20 as shown in Fig. 1) and the second (bypass 47 in the middle packer 20 
Regarding claim 6, Wayne further discloses the first inflatable diaphragm (body of top packer 20 surrounding the radially outer end of inflate port 45 as shown in Figs. 1 and 3) and the second inflatable diaphragm (body of middle packer 20 surrounding the radially outer end of inflate port 45 as shown in Figs. 1 and 3) press against the inner wall (11) of the monitoring well under the first and the second inflation statuses respectively, an isolated measurement space among the device main body, the inner wall, the first inflatable diaphragm, the second inflatable diaphragm, the first sleeve and the second sleeve is formed, and the outer sensor (21) penetrates into the isolated measurement space (Figs. 1 and 3).

s 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wayne et al. in view of Gregory et al. as applied to claim 1 above, and further in view of Ramos et al. (US 2011/0139447).
Regarding claim 7, Wayne fails to disclose the inner sensor is at least one of a pressure sensor, a temperature sensor, a strain gauge and a displacement meter, and each inner sensor is equipped with a Bragg Fiber Grating (FBG).  Gregory teaches the inner sensor (50) is a pressure sensor (Figs. 1 - 5; col. 5, line 67 - col. 6, line 2).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the inner sensor as taught by Gregory to monitor the inflation pressure of the packers.  Gregory fails to teach each inner sensor is equipped with a Bragg Fiber Grating.  Ramos teaches a pressure sensor is equipped with a Bragg Fiber Grating (paragraph 0087).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the pressure sensor as disclosed above with the Bragg Fiber Grating as taught by Ramos as a design consideration within the skill of the art to allow several sensors to be chained together along a single fiber optic cable.
Regarding claim 8, Wayne further discloses the outer sensor (21) is a chemical sensor (paragraph 0022).  Wayne in view of Gregory fails to disclose each outer sensor is equipped with a Bragg Fiber Grating (FBG), for measuring an underground acidity and a corrosion rate.  Ramos teaches a sensor equipped with a Bragg Fiber Grating for measuring an underground acidity and corrosion rate (corrosion surveillance) (paragraph 0085).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the outer sensor as disclosed above with the Bragg Fiber Grating as taught by Ramos as a design consideration within the skill of the art.  Examiner takes the position that although Ramos does not explicitly teach an FBG for measuring acidity, the FBG as taught by Ramos is used for corrosion surveillance and since acidity causes corrosion it would have been considered obvious for the FBG as taught by Ramos to measure acidity.

s 11 - 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wayne et al. in view of Gregory et al. and Kaminsky (US 7,516,785).
Regarding claims 11 and 18, Wayne discloses a sensing system for use in civil engineering including  a monitoring well comprising: an inner wall (borehole wall 11); a plurality of sensing devices (21), wherein each sensing device performs a measurement at a predetermined depth in the well; a device main body (inner mandrel 46); a first sleeve (bypass 47) configured on the device main body and including a cylindrical hollow body having at least one axial through hole (axial through holes in bypass 47 through which electrical cable 51 extends) and a first and a second annular end surfaces; a first inflatable diaphragm (body of packer 20 surrounding the radially outer end of inflate port 45 as shown in Fig. 3) configured on the first sleeve, wherein when the first inflatable diaphragm is in a first inflation status, the first inflatable diaphragm presses against the inner wall to define the land into an upper stratum thereabove and a lower stratum thereunder; and an outer sensor (sensor 21) penetrating the at least one axial through hole for sensing an analyte (paragraph 0022) flowing through the lower stratum (isolated formation 23) (Figs. 1, 2a, 2b, and 3; paragraphs 0022, 0036, and 0039 - 0041). Wayne fails to teach an inner sensor configured in the main body; and a plurality of sensing devices respectively arranged in a plurality of monitoring wells, wherein the plurality of monitoring wells are arranged around a reference point of a land in a predetermined manner.  Gregory teaches an inner sensor (50) configured in the main body (the portion of tool 10 containing conduit system 28 and from which packers 12 laterally extend) (Figs. 1 - 5; col. 4, lines 4 - 58; col. 5, line 67 - col. 6, line 2).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the inner sensor as taught by Gregory to monitor the inflation pressure of the packers.  Gregory fails to teach a plurality of sensing devices respectively arranged in a plurality of monitoring wells, wherein the plurality of monitoring wells are arranged around a reference point of a land in a predetermined manner.  Kaminsky teaches a plurality 
Regarding claim 12, Wayne further discloses an air-injecting tube (line 50) penetrating the first sleeve (Figs. 1, 2a, 2b, and 3; paragraph 0039).  Examiner notes that the line 50 as taught by Wayne is capable of injecting air into the packer and, therefore, the line 50 as taught by Wayne can be interpreted as an air-injecting tube.  
Regarding claim 13, Wayne further discloses the at least one axial through hole includes a first axial through hole (axial through holes in bypass 47 through which electrical cable 51 extends) and a second axial through hole (axial through hole through which line 50 extends), wherein the outer sensor (21) penetrates the first axial through hole and the air-injecting tube (50) penetrates the second axial through hole, the air-injecting tube has a first air outlet (bottom end of line 50), the first sleeve further includes a second air outlet (port 45), and the air-injecting tube injects an air through the first air outlet and the second air outlet into the first inflatable diaphragm (body of packer 20 surrounding the radially outer end of inflate port 45 as shown in Fig. 3) to facilitate the first inflatable diaphragm to be in the first inflation status, under which the first inflatable diaphragm presses against the inner wall of the monitoring well (Fig. 3).
.

Claims 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wayne et al. in view of Gregory et al. and Kaminsky as applied to claim 11 above, and further in view of Lynn.  
Regarding claim 14, Wayne further discloses a second sleeve (bypass 47 in the middle packer 20 as shown in Fig. 1) spaced apart from the first sleeve (bypass 47 on top packer 20 as shown in Fig. 1), a second inflatable diaphragm (body of middle packer 20 surrounding the radially outer end of inflate port 45 as shown in Figs. 1 and 3) configured on the second sleeve, and an air-injecting tube (line 50), wherein the second sleeve has a cylindrical hollow body having at least one axial through hole and a first and a second annular end surfaces (Figs. 1, 2a, 2b, and 3; paragraphs 0022, 0036, and 0039 - 0041).  Wayne in view of Gregory and Kaminsky fails to disclose the second sleeve configured on the device main body; and the air-injecting tube penetrates the first sleeve and the second sleeve.  Lynn teaches a second sleeve (packer 60) configured on a device main body (fluid distributor 50); and an injecting tube (fluid conduit 80) penetrates the first sleeve and the second sleeve (Fig. 1; col. 7, lines 50 - 62).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the first and second sleeves configured on the device main body and the injecting tube penetrating both the first and second sleeves as taught by Lynn to allow a plurality of diaphragms to be inflated using a single air-injecting tube.
Regarding claim 15, Wayne further discloses each of the at least one axial through holes of the first (bypass 47 on top packer 20 as shown in Fig. 1) and the second (bypass 47 in the middle packer 20 as shown in Fig. 1) sleeves includes a first axial through hole (axial through holes in bypass 47 through which electrical cable 51 extends) and a second axial through hole (axial through hole through which line 50 extends), the outer sensor (sensor 21 and associated electrical cable 51) penetrates the first axial 
Regarding claim 16, Wayne further discloses the first inflatable diaphragm (body of top packer 20 surrounding the radially outer end of inflate port 45 as shown in Figs. 1 and 3) and the second inflatable diaphragm (body of middle packer 20 surrounding the radially outer end of inflate port 45 as shown in Figs. 1 and 3) press against the inner wall (11) of the monitoring well under the first and the second inflation statuses respectively, an isolated measurement space among the device main body, the inner wall, the first inflatable diaphragm, the second inflatable diaphragm, the first sleeve and the second sleeve is formed, and the respective outer sensor (21) penetrates into the isolated measurement space (Figs. 1 and 3).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wayne et al. in view of Gregory et al. and Kaminsky as applied to claim 11 above, and further in view of Ramos et al.  Wayne fails to disclose the inner sensor is at least one of a pressure sensor, a temperature sensor, a strain gauge and a displacement meter, and each inner sensor is equipped with a Bragg Fiber Grating (FBG); .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kaminsky in view of Wayne et al. and Gregory et al.  Kaminsky discloses a sensing method for use in civil engineering, comprising: selecting a land (shale development area 10) to be measured; determining a reference point (34) on the . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
2/17/2022